Citation Nr: 1112879	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-28 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been returned to the RO in Montgomery, Alabama.

By way of background, the Veteran's claim was remanded for further evidentiary development in January 2010.  After completing the requested development, the RO readjudicated the claim, as reflected by a February 2011 supplemental statement of the case.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.


FINDING OF FACT

VA medical opinions of record reflect that the Veteran's current bilateral hearing loss preexisted his active service and was not permanently aggravated beyond its natural progression during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in August 2006, which apprised the Veteran of the criteria for establishing service connection, and which was sent prior to the initial adjudication of the Veteran's claim.

Regarding VA's duty to assist, the Veteran's service treatment records have been obtained, and there are no records identified by the Veteran as relevant that were not obtained.  Additionally, the Veteran was afforded a VA examination during the instant appeal period, and two medical opinions addressing the etiology of  the Veteran's bilateral hearing loss were also obtained.  The Board finds that the VA examination and medical opinions are sufficient for adjudicatory purposes, as the VA examination reflects that a sufficient examination and relevant diagnostic testing were conducted, and the VA medical opinions are predicated upon an accurate review of the record and are supported by sufficient rationales.    The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

Moreover, in light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claim

The Veteran is seeking service connection for bilateral hearing loss, which he claims he incurred as the result of his combined reserve and active service, during which he had military noise exposure.  The record reflects that the Veteran served in the Alabama National Guard and was activated for a period of active duty from January 2005 to June 2006.

Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA), or an injury incurred in or aggravated while performing inactive duty training (INACDUTRA).  See 38 U.S.C.A. §§ 101(24), 106, 1110. 

The Board notes that service connection is not available for diseases, such as bilateral hearing loss, that are incurred in or first diagnosed during inactive duty for training.  38 C.F.R. § 3.6(a), (d)(4) (2009) (defining inactive duty for training as duty, other than full-time duty, performed by the National Guard of any state).  However, the Veteran may be entitled to service connection for an aggravation of his preexisting hearing loss if his hearing loss is shown to have been aggravated beyond its natural progression during his period of active service.  38 C.F.R. § 3.306(a).  

The Board notes that a hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater;  when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's reservist service treatment records reflect that he was noted to have left ear hearing loss for VA purposes in February 1982, and a June 1983 reservist physical examination report also reflects audiometric findings reflecting left ear hearing loss for VA purposes.  An explanatory note further indicates that the Veteran had a history of noise-induced hearing loss from engaging in recreational hunting.  The Veteran's subsequent reservist physical examination reports include audiometric test results reflecting bilateral hearing loss for VA purposes in April 1987, November 1988, and August 2002.

The Veteran's service treatment records from his period of active service include the results of audiometric testing conducted in February 2005 and May 2006, as well as a hearing conservation data form comparing the 2005 and 2006 audiometric data.  

The Veteran was afforded a VA audiometric examination in February 2008, during which the Veteran reported military noise exposure from weapons and diesel tanks and recreational noise exposure form hunting.  After conducting relevant audiometric and speech discrimination testing, the examiner diagnosed with the Veteran to have bilateral sensorineural hearing loss, but opined that the Veteran's bilateral hearing loss, which was documented prior to his entry into active service and noted as attributable to his recreational hunting, preexisted active service and was therefore not attributable to active service.

Pursuant to the Board's Remand directives, a VA medical opinion was obtained in April 2010 to address whether the Veteran's in-service audiometric test results reflected that his bilateral hearing loss, determined to have existed prior to active service, was permanently aggravated beyond its natural progression during active service.  However, after reviewing the Veteran's claims file, including the audiometric testing performed during active service in 2005 and 2006, the VA audiologist opined that the Veteran's preexisting bilateral hearing loss was not aggravated beyond its normal progression during service.  In support of this opinion, the VA audiologist stated that a comparison of the Veteran's 2005 and 2006 audiometric test results did not reflect a standard threshold shift, as the puretone thresholds recorded at 4000 Hertz in the right ear remained the same from 2005 to 2006, and the puretone thresholds recorded at 4000 Hertz in the left ear shifted only 5 decibels, which the audiologist characterized as within the parameters of standard clinical error and therefore would not be considered a significant threshold shift.

After reviewing the evidence of record, the Board does not find that the clinical data reflecting the onset and progression of the Veteran's bilateral hearing loss or the medical opinions of record present a basis for awarding service connection.  The audiometric data of record reflects that the Veteran's left ear hearing loss was first evident in 1982, and in 1983, his hearing loss was attributed to his recreational hunting hobby.  His bilateral hearing loss was first evident in 1987, also prior to his entry into active service.  Thus, the evidence reflects that the Veteran's bilateral hearing loss manifested during his reserve service and preexisted his active service, and the Veteran's 2008 VA examination report reflects a medical opinion definitively stating that the Veteran's bilateral hearing loss preexisted his period of active service.  As noted supra, service connection for diseases, such as bilateral hearing loss, is not available when the disease initially manifested during a period of reserve service.  

Moreover, as the 2010 VA medical opinion of record fails to find that the Veteran's preexisting bilateral hearing loss was permanently aggravated beyond its natural progression during his active service, this medical opinion fails to provide a basis for awarding service connection based on a theory of aggravation, as well.  

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's assertion that his current bilateral hearing loss is attributable to his combined reserve and active service.  The Board notes that in support of his theory, the Veteran has transcribed the results of audiometric testing results recorded in 1983 and 2006 that show a decrease in his hearing acuity over this span of time.  However, the Board notes that while the Veteran is competent to report experiencing decreased hearing acuity over this span of time, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required), the Veteran, as a lay person, is not competent to link his decreased hearing acuity to service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Moreover, as explained in detail above, service connection is not available for bilateral hearing loss that initially manifests during reserve service, and while service connection is available for bilateral hearing loss that preexists active service and is aggravated beyond its natural progression therein, a VA medical opinion failed to find audiometric evidence to support this theory.  Parenthetically, the Board notes that soon after the Veteran's hearing loss became evident on reservist audiometric testing, it was attributed to the Veteran's recreational hunting hobby, not military noise exposure.

In sum, given the evidence of record reflecting that the Veteran's bilateral hearing loss preexisted active service and was not aggravated therein, a basis for granting service connection for this condition has not been presented, and the Veteran's appeal is therefore denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


